Citation Nr: 0726819	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had a period of active service from August 1951 
to August 1955.

In April 1974 decision, the RO denied service connection for 
bilateral hearing loss.  The RO notified the veteran of the 
denial of the claim later that same month, but he did not 
initiate an appeal.  In September 1989 and August 1995 rating 
decisions, the RO declined to reopen the claim for service 
connection for bilateral hearing loss.  The veteran did not 
appeal either decision.  

The veteran sought to reopen the claim for service connection 
for bilateral hearing loss in August 2002.  

The present matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision in which 
the RO declined to reopen the claim for service connection 
for hearing loss.  The veteran filed a notice of disagreement 
(NOD) for this matter in November 2003.  The RO issued a 
statement of the case (SOC) in May 2004, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in June 2004.

In August 2004, the veteran testified during a personal 
hearing before a hearing officer at the RO; a transcript of 
the hearing is of record.  Thereafter, the RO continued the 
denial to reopen the claim for entitlement to service 
connection for bilateral hearing loss (as reflected in a 
January 2005 supplemental SOC (SSOC)).

The Board's decision reopening the claim for service 
connection for bilateral hearing loss is set forth below.  
The claim for service connection for bilateral hearing loss, 
on the merits, is addressed in the remand following the 
order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.

FINDINGS OF FACT

1.  In an unappealed August 1995 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  

2.  Additional evidence associated with the claims file since 
the August 1995 decision raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 1995 rating decision is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).

2.  Since the August 1995 rating decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for bilateral hearing loss 
are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for 
bilateral hearing loss, the Board finds that all notification 
and development action needed to render a fair decision on 
this aspect of the appeal has been accomplished.

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss. 

The RO denied the veteran's initial claim for service 
connection for bilateral hearing loss in April 1974.  The 
basis for the decision, in essence, was that the medical 
evidence did not show that the veteran had current hearing 
loss that was related to military service.  The veteran did 
not file an appeal.  As such, that decision is final as to 
the evidence then of record, and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.

In rating decisions in September 1989 and August 1995, the RO 
determined that m evidence had not been submitted to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  The veteran did not appeal either decision.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The veteran again sought to reopen his claim for service 
connection for bilateral hearing loss in August 2002.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

With respect to attempts to reopen previously denied claims 
on and after August 29, 2001, 38 C.F.R. § 3.156(a) provides 
that new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  For certain chronic disorders, per se, 
including sensorineural hearing loss, service connection may 
be granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2006).

The evidence added to the record since the final August 1995 
rating decision includes a November 2002 VA audiological 
evaluation showing bilateral hearing loss for VA purposes and 
an August 2002 private physician's opinion that damage to the 
veteran's right ear is related to military service, 
specifically, bombardment of artillery fire in 1954.  

Both pieces of evidence are new, in that they weren't of 
record in 1995.  The Board also finds the evidence material 
because, together, they suggest a possible etiological 
relationship between the veteran's current hearing loss and 
his military service.  See, e.g., Moray v. Brown, 5 Vet. App. 
211, 214 (1993) (there must be medical evidence linking a 
current disability to service).  Accordingly, this claim is 
reopened.  See 38 C.F.R. § 3.156 (2006).

Keep in mind, though, although this additional evidence is 
sufficient for the limited purpose of reopening this claim, 
it ultimately may not be sufficient to permit granting this 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
This is yet to be determined, and this claim will not be 
readjudicated until completion of the additional development 
on remand.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for bilateral hearing 
loss has been received, the appeal is granted.


REMAND

Entitlement to service connection for bilateral hearing loss.  

Having reopened the claim of service connection for bilateral 
hearing loss, VA has a duty to assist the veteran in the 
development of evidence pertinent to this claim under  38 
U.S.C.A. § 5107(b) (West 2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The Board notes that naval ship logs dated in August and 
September 1953 detail that shore bombardment and additional 
artillery firing exercises were conducted on the U.S.S. 
Newport News during the veteran's period of active service.  
An October 1953 service treatment note indicated that the 
veteran was treated for an earache.  While a review of the 
veteran's service medical records reflected no complaints, 
findings, or diagnosis of hearing loss in service, the 
absence of in-service evidence of hearing loss is not fatal 
to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

In an August 2002 statement, the veteran's private physician 
opined that it appeared that the damage present in the 
veteran's right ear is related to injury sustained due to 
bombardment of artillery fire in 1954. 

The Board notes that the veteran has repeatedly failed to 
complete examinations scheduled to obtain additional.  Such 
actions have impeded the development of a more complete 
record.  However, given the documented notations of an 
earache during service in 1953, the likely noise exposure 
associated with bombardment as well as artillery firing 
exercises that were documented during the veteran's active 
military service, the veteran's current bilateral hearing 
loss disability, and the insufficient as well as speculative 
August 2002 private medical opinion as to etiology, the Board 
finds that VA medical opinion by an appropriate physician--
based on full consideration of the veteran's documented 
medical history and assertions--that addresses the 
relationship, if any, between veteran's current hearing loss 
disability and in-service noise exposure, is needed to 
resolve the claim on appeal.  See 38 U.S.C.A. § 5103A.

The Board also notes that an initial attempt to obtain 
private treatment records from University Hospital dated in 
July and August 2001 was unsuccessful.  A second attempt is 
warranted.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a VCAA letter 
concerning his service connection claim 
on appeal.  The VCAA letter must 
apprise him of the type of evidence 
needed to substantiate this claim, as 
well as inform him of what evidence he 
is responsible for obtaining and what 
evidence VA will obtain for him.  Also 
ask that he submit any relevant 
evidence in his possession concerning 
this claim.  As well, the letter must 
mention the information or evidence 
needed to establish a disability rating 
and effective date for this claim, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and private, who have treated him 
for hearing loss.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  This should include records 
pertaining to the veteran from 
University Hospital in 2001. 

2.  After all records and/or responses 
received are associated with the claims 
file, or the time period for the 
veteran's response has expired, forward 
the entire claims file, to include a 
complete copy of this remand, to the VA 
physician at an appropriate VA medical 
facility.  The examiner should document 
that the claims file was reviewed.  The 
examiner should express a medical 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or more 
probability) that the veteran's current 
hearing loss disability is the result 
of his military service, to include 
noise exposure.  The rationale for the 
opinion expressed should be provided.

3.  Then readjudicate the claim in light 
of the additional evidence obtained.  If 
the benefit sought is not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond to it before returning the case to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


